

115 HR 6987 IH: Truth-in-Billing, Remedies, and User Empowerment over Fees Act of 2018
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6987IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Ms. Eshoo introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide for certain requirements relating to charges for
			 internet, television, and voice services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Truth-in-Billing, Remedies, and User Empowerment over Fees Act of 2018 or the TRUE Fees Act of 2018. 2.Requirements relating to charges for covered services (a)In generalTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following:
				
					723.Requirements relating to charges for covered services
						(a)Transparency in advertising
 (1)In generalA provider of a covered service may not advertise the price of such service unless the advertised price is the total amount that the provider will charge for or relating to the provision of such service, including any related taxes, administrative fees, equipment rental fees, or other charges, to a consumer who accepts the offer made in the advertisement.
 (2)ExceptionParagraph (1) does not require a provider of a covered service to include in the advertised price of the service any tax, fee, or other charge that—
 (A)the provider is required to charge under any provision of Federal law or of the law of a State or political subdivision of a State; and
 (B)is not uniform throughout the United States. (b)Transparency in e-billingA provider of a covered service may not provide a bill to a consumer in an electronic format unless the provider—
 (1)provides the bill, or a notification that the bill is available, by email or a functional equivalent of email that permits the consumer to view the bill or notification without having to access an online account or the functional equivalent of an online account or to take any similar additional steps; and
 (2)includes in the bill or notification provided in accordance with paragraph (1) an itemized statement that breaks down the total amount charged for or relating to the provision of the covered service by the amount charged for the provision of the service itself and the amount of any related taxes, administrative fees, equipment rental fees, or other charges, in the same level of detail as would be provided in a paper bill.
							(c)Requirements for increases in charges
 (1)In generalIn the case of a provider of a covered service that enters into a contract with a consumer for the provision of a covered service—
 (A)the provider may not increase the total amount charged for or relating to the provision of the service under the contract, including any related taxes, administrative fees, equipment rental fees, or other charges, unless the increase is the result of an objectively quantifiable increase in the cost to the provider of providing the service, as demonstrated through a change in an indicator such as a prime interest rate or a tax applicable to the service;
 (B)if the provider increases such total amount, regardless of the amount of the increase or whether the increase is in the amount charged for the provision of the service itself or in any related taxes, administrative fees, equipment rental fees, or other charges, the provider shall—
 (i)provide the consumer with clear notice of the increase not later than 21 days before the increase takes effect, in the same manner in which the provider provides to the consumer a notification that the consumer’s bill is available (or, if no separate notification is provided, in the same manner as the provider provides the consumer’s bill to the consumer); and
 (ii)permit the consumer to terminate the contract without paying any early termination fee or other penalty; and
 (C)the provider may not increase any fee or other charge for equipment rental unless the equipment is upgraded (whether through a hardware or software upgrade) so as to provide a substantial increase in functionality.
 (2)Exception for additional or upgraded service requested by consumerSubparagraphs (A) and (B) of paragraph (1) do not apply with respect to an increase resulting from the provision, at the request of the consumer, of a service that is in addition to, or an upgrade of, a service covered by the contract.
							(d)Prohibition on compulsory alternative dispute resolution
 (1)Prohibition on contractual provisionA provider of a covered service may not include in a contract with a consumer for the provision of a covered service a provision that requires the consumer to resolve a covered dispute with the provider through alternative dispute resolution.
 (2)Unenforceability of contractual provisionAny alternative dispute resolution provision included in a contract in violation of paragraph (1) shall be void and unenforceable.
 (e)DefinitionsIn this section: (1)Alternative dispute resolutionThe term alternative dispute resolution has the meaning given such term in section 3 of the Y2K Act (15 U.S.C. 6602).
 (2)Covered disputeThe term covered dispute means a dispute between a provider of a covered service and a consumer in which the consumer alleges that—
 (A)the amount charged by the provider for or relating to the provision of the service (including any related taxes, administrative fees, equipment rental fees, or other charges)—
 (i)was increased without notice being provided to the consumer as required by subsection (c)(1)(B)(i); or
 (ii)during the period covered by any promotional rate or other discount that was included in the price that the consumer agreed to pay for or relating to the provision of the covered service, did not reflect the promotional rate or other discount; or
 (B)the provider billed the consumer— (i)for the provision of a service (or for any related taxes, administrative fees, or other charges) to which the consumer did not subscribe during the period covered by the bill; or
 (ii)for rental of equipment (or for any related taxes, administrative fees, or other charges) that the consumer did not rent during the period covered by the bill.
 (3)Covered serviceThe term covered service— (A)means—
 (i)internet access service; (ii)voice service (as defined in section 227(e)(8));
 (iii)commercial mobile service (as defined in section 332); (iv)commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)); and
 (v)service provided by a multichannel video programming distributer (as defined in section 602), to the extent such distributor is acting as a multichannel video programming distributor; and
 (B)includes any other service offered or provided as part of a bundle or package with any service referred to in subparagraph (A).
 (4)Internet access serviceThe term internet access service— (A)means a mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service; and
 (B)also includes any service that— (i)the Commission finds to be providing a functional equivalent of the service described in subparagraph (A); or
 (ii)is used to evade the protections set forth in this section. . (b)Transitional rule relating to definition of voice serviceSubsection (e)(3)(A)(ii) of section 723 of the Communications Act of 1934, as added by subsection (a) of this section, shall apply before the effective date of the amendment made to subsection (e)(8) of section 227 of such Act (47 U.S.C. 227) by subparagraph (C) of section 503(a)(2) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) as if such amendment was already in effect.
 (c)Effective dateSection 723 of the Communications Act of 1934, as added by subsection (a) of this section, shall apply beginning on the date that is 180 days after the date of the enactment of this Act, except that subsections (c) and (d) of such section 723 shall not apply with respect to a contract entered into, and as in effect, before the date that is 180 days after the date of the enactment of this Act.
			